                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     CONNIE SCHWENDEMAN,                               Case No. 18-cv-07641-BLF
                                   9                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANTS’
                                  10             v.                                        MOTION TO COMPEL
                                                                                           ARBITRATION; AND STAYING
                                  11     HEALTH CAROUSEL, LLC and HEALTH                   ACTION
                                         CAROUSEL TRAVEL NETWORK, LLC,
                                  12                                                       [Re: ECF 19]
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14

                                  15          Plaintiff Connie Schwendeman asserts a single claim under California’s Private Attorneys
                                  16   General Act (“PAGA”) against her former employers, Defendants Health Carousel, LLC and
                                  17   Health Carousel Travel Network, LLC (collectively, “Health Carousel”). Health Carousel has
                                  18   filed a motion to compel arbitration and dismiss the action.
                                  19          Having considered the parties’ briefs and supplemental briefs, the relevant legal
                                  20   authorities, and the oral argument of counsel, the Court GRANTS the motion to compel
                                  21   arbitration. However, the Court STAYS the action pending completion of arbitration rather than
                                  22   dismissing it as requested by Health Carousel.
                                  23    I.    INTRODUCTION
                                  24          Health Carousel provides healthcare staffing for temporary assignments at medical
                                  25   facilities across the United States. Dalton Decl. ¶ 1-2, ECF 19-1. Schwendeman, a registered
                                  26   nurse, began working for Health Carousel in 2017, when she was placed at Lucile Packard
                                  27   Children’s Hospital Stanford in Palo Alto, California. Id. ¶ 3. Schwendeman was employed by
                                  28   Health Carousel “in Palo Alto, California from August 2017 to February 2018.” FAC ¶ 4, ECF
                                   1   17. Prior to starting employment, Schwendeman was provided with Health Carousel’s standard

                                   2   new-hire paperwork via an online portal. Id. ¶ 4. The new-hire paperwork included a “Mutual

                                   3   Agreement to Arbitrate Claims” (“Agreement”), a five-page stand-alone document that requires

                                   4   binding arbitration of certain disputes and waives the right to bring class or collective claims. Id. ¶

                                   5   4 & Exh. 1 (Agreement). Execution of the Agreement is optional for Health Carousel employees

                                   6   pursuant to a section titled “An Employee’s Right to Opt Out Of Arbitration,” which states

                                   7   “Arbitration is not a mandatory condition of employment at the Company, and therefore you may

                                   8   submit a statement notifying the Company that you wish to opt out and not be subject to this

                                   9   Agreement.” Agreement at 4. The same section of the Agreement states that “[a]n employee’s

                                  10   decision to be bound or not bound by this Agreement is completely voluntary.” Id.

                                  11   Schwendeman electronically signed the Agreement on July 6, 2017 and she never opted out of the

                                  12   Agreement. Id. ¶ 4 & Exh 1 (Agreement).
Northern District of California
 United States District Court




                                  13          Schwendeman filed the complaint in this action on December 19, 2018, asserting putative

                                  14   class and collective claims under California law and the Fair Labor Standards Act. See Compl.,

                                  15   ECF 1. On January 8, 2019, Health Carousel’s counsel advised Schwendeman’s counsel that the

                                  16   parties had signed the Agreement. See Joint Stipulation at 2, ECF 15. The parties thereafter

                                  17   stipulated to dismissal of all class and collective claims without prejudice, and to amendment of

                                  18   the complaint to add a PAGA claim. See id. Schwendeman filed the operative first amended

                                  19   complaint (“FAC”) on March 11, 2019, asserting a single claim under PAGA. See FAC, ECF 17.

                                  20          Schwendeman alleges that Health Carousel engages in numerous practices that violate the

                                  21   California Labor Code. For example, she alleges that Health Carousel provides its traveling

                                  22   employees with stipends for housing, meals, and incidentals, but does not include the value of

                                  23   those stipends in the regular rate of pay when calculating overtime and double time. See FAC ¶¶

                                  24   11-17. She also alleges that Health Carousel does not include certain non-discretionary bonus

                                  25   remuneration in the regular rate of pay when calculating overtime and double time, and that wage

                                  26   statements inaccurately show overtime and double time as paid at the base hourly rate. See FAC

                                  27   ¶¶ 19-20. Schwendeman seeks recovery of civil penalties for these Labor Code violations on

                                  28   behalf of herself and other aggrieved employees under PAGA. See FAC ¶ 39.
                                                                                         2
                                   1          The FAC’s prayer indicates that the civil penalties sought under PAGA include “the

                                   2   underpaid wages recoverable through Labor Code section 558 and the penalties imposed by Labor

                                   3   Code section 203 recoverable through Labor Code section 1197.1, as well as the amounts

                                   4   recoverable pursuant to Labor Code section 2699(f).” FAC at 7 (Prayer). On September 12,

                                   5   2019, the California Supreme Court held that “unpaid wages are not recoverable as civil penalties

                                   6   under the PAGA.” ZB, N.A. v. Superior Court of San Diego Cty., 8 Cal. 5th 175, 193 (2019). The

                                   7   parties thereafter stipulated that “Plaintiff’s prayer for ‘unpaid wages recoverable through Labor

                                   8   Code section 558 and the penalties imposed by Labor Code section 203 recoverable through Labor

                                   9   Code section 1197.1’ is stricken from the First Amended Complaint.” Joint Stipulation and Order

                                  10   at 3, ECF 29. As a result, the FAC’s prayer for civil penalties is limited to those available under

                                  11   California Labor Code § 2699(f).

                                  12          Health Carousel contends that the PAGA claim is subject to binding arbitration under the
Northern District of California
 United States District Court




                                  13   Agreement, and it moves to compel arbitration and dismiss this action. In the course of briefing

                                  14   and arguing the motion to compel, a dispute arose as to which aspects of the motion to compel

                                  15   properly are presented to the Court and which are reserved for the arbitrator. The Agreement

                                  16   delegates to the arbitrator “exclusive authority to resolve any dispute relating to the interpretation,

                                  17   applicability, enforceability or formation of this Agreement.” Dalton Decl. Exh. 1 (Agreement) at

                                  18   1. While the parties agree that certain arguments presented in the briefing fall within this

                                  19   delegation clause, Schwendeman asserts that Health Carousel has waived the right to have the

                                  20   arbitrator resolve those arguments. Health Carousel denies that it has waived its right to enforce

                                  21   the delegation clause. At the Court’s requested, the parties submitted supplemental briefing on the

                                  22   waiver issue.

                                  23    II.   LEGAL STANDARD

                                  24          The Federal Arbitration Act (“FAA”) applies to arbitration agreements affecting interstate

                                  25   commerce. 9 U.S.C. §§ 1 et seq. When it applies, the FAA preempts state law rules that conflict

                                  26   with its provisions, as well as “state-law rules that stand as an obstacle to the accomplishment of

                                  27   the FAA’s objectives.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 341-43 (2011). Under

                                  28   the FAA, contractual arbitration agreements “must be enforced ‘save upon such grounds as exist at
                                                                                          3
                                   1   law or in equity for the revocation of any contract.’” Newton v. Am. Debt Servs., Inc., 549 Fed.

                                   2   App’x. 692, 693 (9th Cir. 2013) (quoting 9 U.S.C. § 2).

                                   3          “Generally, in deciding whether to compel arbitration, a court must determine two

                                   4   ‘gateway’ issues: (1) whether there is an agreement to arbitrate between the parties; and (2)

                                   5   whether the agreement covers the dispute.” Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir.

                                   6   2015). “If the response is affirmative on both counts, then the Act requires the court to enforce the

                                   7   arbitration agreement in accordance with its terms.” Chiron Corp. v. Ortho Diagnostic Sys., Inc.,

                                   8   207 F.3d 1126, 1130 (9th Cir. 2000).

                                   9          Although these gateway issues generally are for the court to decide, they “can be expressly

                                  10   delegated to the arbitrator where the parties clearly and unmistakably provide otherwise.”

                                  11   Brennan, 796 F.3d at 1130. For example, the Supreme Court has “recognized that parties can

                                  12   agree to arbitrate ‘gateway’ questions of ‘arbitrability,’ such as whether the parties have agreed to
Northern District of California
 United States District Court




                                  13   arbitrate or whether their agreement covers a particular controversy.” Rent-A-Ctr., W., Inc. v.

                                  14   Jackson, 561 U.S. 63, 68-69 (2010). “When the parties’ contract delegates the arbitrability

                                  15   question to an arbitrator, a court may not override the contract.” Henry Schein, Inc. v. Archer &

                                  16   White Sales, Inc., 139 S. Ct. 524, 529 (2019). “In those circumstances, a court possesses no power

                                  17   to decide the arbitrability issue.” Id. “That is true even if the court thinks that the argument that

                                  18   the arbitration agreement applies to a particular dispute is wholly groundless.” Id.

                                  19          However, “[t]he right to arbitration, like other contractual rights, can be waived.” Martin

                                  20   v. Yasuda, 829 F.3d 1118, 1124 (9th Cir. 2016). “A determination of whether the right to compel

                                  21   arbitration has been waived must be conducted in light of the strong federal policy favoring

                                  22   enforcement of arbitration agreements.” Id. (internal quotation marks and citation omitted).

                                  23   “Because waiver of the right to arbitration is disfavored, any party arguing waiver of arbitration

                                  24   bears a heavy burden of proof.” Id. (internal quotation marks and citation omitted). “As such, a

                                  25   party seeking to prove waiver of a right to arbitration must demonstrate: (1) knowledge of an

                                  26   existing right to compel arbitration; (2) acts inconsistent with that existing right; and (3) prejudice

                                  27   to the party opposing arbitration resulting from such inconsistent acts.” Id. (internal quotation

                                  28   marks, citation, and alteration omitted).
                                                                                          4
                                   1    III.   DISCUSSION

                                   2           A.     Agreement

                                   3           The Agreement provides for arbitration of “all claims or controversies, past, present or

                                   4   future, including without limitation, claims arising out of or related to my application for

                                   5   employment, assignment/employment, and/or the termination of my assignment/employment that

                                   6   the Company may have against me or that I may have against the Company. . . .” Agreement at 1.

                                   7   The Agreement specifies that it encompasses “claims for wages or other compensation due . . . and

                                   8   claims for violation of any federal, state or other governmental law, statute, regulation, or

                                   9   ordinance, except claims excluded in the subsection of this Agreement entitled ‘Claims Not

                                  10   Covered By The Agreement.” Id. The subsection “Claims Not Covered By The Agreement”

                                  11   excludes certain types of claims, including claims for workers’ compensation benefits, state

                                  12   disability insurance benefits, and unemployment compensation, as well as claims brought in small
Northern District of California
 United States District Court




                                  13   claims court. Id. The Agreement also waives the right to assert a class or collective action. Id. at

                                  14   2. The Agreement does not waive the right to assert a representative PAGA claim. See generally

                                  15   Agreement.

                                  16           The Agreement contains a delegation clause stating in relevant part that: “The Arbitrator,

                                  17   and not any federal, state, or local court or agency, shall have exclusive authority to resolve any

                                  18   dispute relating to the interpretation, applicability, enforceability or formation of this Agreement

                                  19   including, but not limited to any claim that all or any part of this Agreement is void or voidable.”

                                  20   Dalton Decl. Exh. 1 (Agreement) at 1 (italics added).

                                  21           In Rent-A-Ctr., the Supreme Court held that identical language in a freestanding arbitration

                                  22   agreement was sufficient to delegate to the arbitrator all questions of arbitrability, including the

                                  23   plaintiff’s contention that the arbitration agreement was unenforceable as unconscionable. See

                                  24   Rent-A-Ctr., 561 U.S. at 66, 72-74. The Supreme Court held that had the plaintiff specifically

                                  25   challenged the validity of the delegation clause, as opposed to the validity of the arbitration

                                  26   agreement as a whole, the district court would have been required to consider the challenge before

                                  27   enforcing the delegation clause. See id. at 71. However, because the plaintiff did not challenge

                                  28   the delegation clause specifically, it was treated as valid and enforceable, “leaving any challenge
                                                                                          5
                                   1   to the validity of the Agreement as a whole for the arbitrator.” See id. at 72.

                                   2          Applying Rent-A-Ctr., this Court concludes that the delegation clause in the parties’

                                   3   Agreement delegates to the arbitrator all questions of arbitrability, including whether the parties

                                   4   have agreed to arbitrate and whether the Agreement covers a particular controversy.

                                   5          B.      Waiver

                                   6          At the hearing, Schwendeman’s counsel “agree[d] that the arbitration agreement would

                                   7   satisfy the Supreme Court’s standards for delegating the arbitrability determination.” Hrg. Tr.

                                   8   7:15-17. However, counsel asserted that Health Carousel waived its right to enforce the

                                   9   delegation clause through its litigation conduct, specifically, through its failure to invoke the

                                  10   delegation clause in its opening brief. Id. 7:19-25. Health Carousel’s counsel disputed the

                                  11   assertion of waiver, stating that Health Carousel submitted the Agreement with its opening brief,

                                  12   and that when Schwendeman raised contract interpretation issues in her opposition, Health
Northern District of California
 United States District Court




                                  13   Carousel appropriately raised the delegation clause in its reply. Id. 12:12-13:1. The Court

                                  14   requested and received supplemental briefing on the waiver issue. See Suppl. Briefs, ECF 32, 35.

                                  15          As discussed above, “a party seeking to prove waiver of a right to arbitration must

                                  16   demonstrate: (1) knowledge of an existing right to compel arbitration; (2) acts inconsistent with

                                  17   that existing right; and (3) prejudice to the party opposing arbitration resulting from such

                                  18   inconsistent acts.” Martin, 829 F.3d at 1124 (internal quotation marks, citation, and alteration

                                  19   omitted). Because there is a strong federal policy favoring enforcement of arbitration agreements,

                                  20   the party asserted waiver “bears a heavy burden of proof.” Id. (internal quotation marks and

                                  21   citation omitted).

                                  22          Waiver is to be decided by the court, absent an express delegation of authority to the

                                  23   arbitrator to decide the issue of waiver. See Martin, 829 F.3d at 1118; Armstrong v. Michaels

                                  24   Stores, Inc., No. 17-CV-06540-LHK, 2018 WL 6505997, at *9 (N.D. Cal. Dec. 11, 2018). Neither

                                  25   party contends that the Agreement in the present case delegates the issue of waiver to the

                                  26   arbitrator, and the Court concludes that it does not. The Court therefore addresses

                                  27   Schwendeman’s waiver argument, as follows.

                                  28          With respect to the first prong of the test for waiver, Health Carousel clearly knew of its
                                                                                          6
                                   1   right to compel arbitration, as it filed the present motion to compel arbitration along with a copy of

                                   2   the Agreement. The Agreement contains a clear delegation clause. Schwendeman’s waiver

                                   3   argument thus turns on whether she can show that Health Carousel acted inconsistently with its

                                   4   right to enforce the delegation clause, and that she suffered resulting prejudice.

                                   5          Health Carousel’s opening brief did not request that questions of arbitrability be referred to

                                   6   the arbitrator. Instead, Health Carousel asked the Court to determine that the parties had entered

                                   7   into a valid and binding arbitration agreement which encompasses the PAGA claim. See Motion,

                                   8   ECF 19. Health Carousel submitted the signed Agreement, argued that the Agreement is valid and

                                   9   enforceable, and asserted that the PAGA claim falls within scope of the claims covered by the

                                  10   Agreement. See id. at 5-9.

                                  11          Schwendeman advanced three arguments in her opposition brief as to why Health Carousel

                                  12   did not satisfy the gateway requirements. First, she argued that no valid agreement to arbitrate
Northern District of California
 United States District Court




                                  13   exists, because the state of California is the real party in interest with respect to the PAGA claim

                                  14   and Schwendeman lacked authority to bind the state when she entered into the Agreement. See

                                  15   Opp. at 1, ECF 25. Second, she argued that the Agreement does not encompass the PAGA claim.

                                  16   See id. And finally, she argued that the Agreement restricts the arbitrator to awarding “individual

                                  17   capacity” remedies, and thus the arbitrator could not award remedies on a representative basis as

                                  18   sought in the PAGA claim. See id.

                                  19          In its reply brief, Health Carousel addressed Schwendeman’s first argument on the merits,

                                  20   contending that her execution of the Agreement is binding as to the PAGA claim. Health Carousel

                                  21   asserted that Schwendeman’s second and third arguments raised issues of contract interpretation

                                  22   that properly should be decided by the arbitrator under the Agreement’s delegation clause, but it

                                  23   also addressed the second and third arguments on the merits. See Reply at 1-5, ECF 26.

                                  24          Nowhere in this course of conduct did Health Carousel assert that the Agreement’s

                                  25   validity, and in particular Schwendeman’s authority to agree to arbitrate the PAGA claim, should

                                  26   be reserved for the arbitrator. Both parties appear to assume that this issue should be determined

                                  27   by the Court. Accordingly, although this Court likely would find the issue to be within the scope

                                  28   of the delegation clause, Health Carousel has acted inconsistently with its right to have the issue
                                                                                         7
                                   1   reserved for the arbitrator. Absent notice to Schwendeman that the issue might be reserved to the

                                   2   arbitrator for decision, and an opportunity to argue against such reservation, compelling arbitration

                                   3   of this issue would prejudice Schwendeman. The Court therefore decides this issue, below.

                                   4          However, the Court finds that Health Carousel has not acted inconsistently with its right to

                                   5   have the arbitrator determine the scope of the Agreement, and in particular the contract

                                   6   interpretation issues raised by Schwendeman in her opposition. It is true that Health Carousel did

                                   7   not simply identify the Agreement in its opening brief and request that arbitrability of the PAGA

                                   8   claim be referred to the arbitrator. However, immediately upon Schwendeman’s assertion of

                                   9   specific arguments going to the scope of the Agreement, Health Carousel contended in its reply

                                  10   that those arguments properly had been delegated to the arbitrator. None of the cases cited by

                                  11   Schwendeman found the existence of waiver in similar circumstances.

                                  12          In Martin, cosmetology students brought a putative class and collective action against their
Northern District of California
 United States District Court




                                  13   cosmetology school, alleging that the school’s requirement that the students perform unpaid labor

                                  14   to graduate violated state labor laws and the Fair Labor Standards Act. Martin, 829 F.3d at 1120.

                                  15   Approximately seventeen months after the complaint was filed, and after receiving a number of

                                  16   adverse rulings from the court, the defendants filed a motion to compel arbitration. Id. at 1122.

                                  17   The Ninth Circuit held that the district court did not abuse its discretion in finding that the

                                  18   defendants had waived their right to arbitrate. The defendants acted inconsistently with their

                                  19   arbitration right when they spent seventeen months litigating the case, filed a motion to dismiss on

                                  20   a key merits issue, entered into a protective order, answered discovery, and told the district judge

                                  21   that they likely were better off in federal court than in arbitration. Id. at 1126. The Ninth Circuit

                                  22   found that the plaintiffs were prejudiced by the defendants’ conduct, holding that “[w]hen a party

                                  23   has expended considerable time and money due to the opposing party’s failure to timely move for

                                  24   arbitration and is then deprived of the benefits for which it has paid by a belated motion to compel,

                                  25   the party is indeed prejudiced.” Id. at 1127.

                                  26          In Newirth by & through Newirth v. Aegis Senior Communities, LLC, 931 F.3d 935, 938

                                  27   (9th Cir. 2019), the operator of senior living communities was sued by residents alleging fraud

                                  28   with respect to staffing levels. The defendant filed a motion to compel arbitration and a motion to
                                                                                          8
                                   1   dismiss, but then withdrew those motions. Id. at 938-39. The parties stipulated to the filing of a

                                   2   second amended complaint and the defendant moved to dismiss that pleading. Id. at 939. Over

                                   3   the next eleven months, while the motion to dismiss was pending, the parties engaged in discovery

                                   4   and settlement negotiations. Id. The district court ultimately denied the motion to dismiss, after

                                   5   which the defendant filed a renewed motion to compel arbitration, approximately a year after

                                   6   withdrawing the initial motion to compel. Id. The Ninth Circuit found that the defendant acted

                                   7   inconsistently with its right to arbitration by litigating the arbitrable claims for two years and filing

                                   8   a renewed motion to compel arbitration only after receiving an adverse ruling. Id. at 942. The

                                   9   plaintiffs were prejudiced, because if the motion to compel had been granted, the plaintiffs would

                                  10   have been forced to relitigate key legal issues on which they already had prevailed. Id. at 944.

                                  11          These cases are factually distinguishable from the present case, in which Health Carousel

                                  12   filed its motion to compel arbitration less than two months after service of the original complaint
Northern District of California
 United States District Court




                                  13   and less than two weeks after the filing of the operative FAC containing the PAGA claim. See

                                  14   Return of Summons, ECF 12, 13; FAC, ECF 17; Motion to Compel Arb., ECF 19. Health

                                  15   Carousel did not engage in months or years of litigation prior to seeking to compel arbitration, nor

                                  16   did it seek to compel arbitration only after an adverse judicial ruling.

                                  17          The facts of Vesta Corp. v. Amdocs Mgmt. Ltd., No. 3:14-CV-1142-HZ, 2016 WL

                                  18   4541035, at *1 (D. Or. Aug. 31, 2016), are closer to those of the present case. In Vesta, the

                                  19   defendants filed a motion to dismiss certain of the plaintiffs’ allegations as precluded by an

                                  20   arbitration provision in the parties’ memorandum of understanding (“MOU”). In their motion, the

                                  21   defendants urged the district court to determine whether a valid arbitration agreement existed and

                                  22   whether the agreement encompassed the dispute at issue. Id. The district court concluded that the

                                  23   arbitration provision in the MOU did not encompass the dispute. Id. The defendants sought

                                  24   reconsideration, arguing for the first time that the district court did not have jurisdiction to decide

                                  25   the issue of arbitrability. Id. at *2. The district court denied the motion for reconsideration,

                                  26   finding that “[b]y asking this Court to determine whether ‘there is a valid agreement to arbitrate

                                  27   the dispute here,’ Defendants waived their right to send this case to an arbitrator for that

                                  28   determination.” Id. at *3.
                                                                                          9
                                   1           Schwendeman argues that this Court likewise should find that Health Carousel waived the

                                   2   right to send the issue of arbitrability to the arbitrator when it asked this Court to determine that

                                   3   the PAGA claim falls within the scope of the Agreement and to dismiss the action on that basis.

                                   4   While Schwendeman’s argument has some superficial appeal, she ignores a key difference

                                   5   between Vesta and the present case, which is that the Vesta the defendants waited until they had

                                   6   lost their motion to dismiss before attempting to enforce the delegation clause of the arbitration

                                   7   agreement. In contrast, Health Carousel raised the delegation clause in the briefing on its motion.

                                   8           In re Checking Account Overdraft Litigation, 754 F.3d 1290 (11th Cir. 2014), is

                                   9   distinguishable from the present case for the same reason. Johnson, a bank customer, sued

                                  10   KeyBank for overcharging in overdraft fees. “KeyBank asked the district court to take up the

                                  11   threshold question of arbitrability and to compel arbitration of Johnson’s claim in accordance with

                                  12   his deposit agreement.” Id. at 1292. “The district court decided the gateway issue, but not in
Northern District of California
 United States District Court




                                  13   KeyBank’s favor: it refused to enforce the arbitration agreement as unconscionable.” Id. Only

                                  14   after the case was remanded to the district court for reconsideration in light of recent precedent did

                                  15   KeyBank for the first time point to the delegation clause, arguing that the district court should

                                  16   have reserved the gateway issue for the arbitrator. Id. The Eleventh Circuit concluded that

                                  17   KeyBank waived enforcement of the delegation clause by raising it only after the issuance of an

                                  18   unfavorable unconscionability ruling. Id. Here, of course, Health Carousel asserted the delegation

                                  19   clause in its reply brief, during the litigation of its motion to compel arbitration and dismiss the

                                  20   case.

                                  21           None of the authorities cited by Schwendeman persuade the Court that Health Carousel has

                                  22   waived its right to enforce the delegation clause regarding arbitrability issues. Health Carousel

                                  23   filed its motion to compel arbitration shortly after being served with the complaint and less than

                                  24   two weeks after the filing of the operative FAC containing the PAGA claim. Health Carousel

                                  25   asserted the delegation clause as soon as Schwendeman argued specific contract interpretation

                                  26   issues in opposition to the motion. While the Court agrees that a better approach would have been

                                  27   for Health Carousel to raise the delegation clause in its opening brief, none of the cited authorities

                                  28   compel a finding of waiver when Health Carousel raised the delegation clause in its reply brief.
                                                                                          10
                                   1          Schwendeman argues Health Carousel’s failure to raise the delegation clause in its opening

                                   2   brief caused her to litigate issues relating to the scope of the arbitration agreement in this forum,

                                   3   and that she will be prejudiced if she is forced to relitigate those issues in the arbitration forum.

                                   4   This argument lacks force. Schwendeman chose to file this action as a class and collective action

                                   5   in the district court despite clear language in the Agreement barring such suit, and she persisted in

                                   6   litigating her PAGA claim here despite the breadth of the Agreement and Ninth Circuit authority

                                   7   holding that arbitration of a PAGA claim may be compelled based on language similar to that in

                                   8   the Agreement. See Valdez v. Terminix Int’l Co. Ltd. P’ship, 681 F. App’x 592, 594 (9th Cir.

                                   9   2017). “To prove prejudice, plaintiffs must show more than ‘self-inflicted’ wounds that they

                                  10   incurred as a direct result of suing in federal court contrary to the provisions of an arbitration

                                  11   agreement.” Martin, 829 F.3d at 1126. “[I]n order to establish prejudice, the plaintiffs must show

                                  12   that, as a result of the defendants having delayed seeking arbitration, they have incurred costs that
Northern District of California
 United States District Court




                                  13   they would not otherwise have incurred, that they would be forced to relitigate an issue on the

                                  14   merits on which they have already prevailed in court, or that the defendants have received an

                                  15   advantage from litigating in federal court that they would not have received in arbitration.” Id.

                                  16   (citations omitted). Schwendeman has not established prejudice of that type, except perhaps

                                  17   insofar as she may end up repeating contract interpretation arguments to the arbitrator that she

                                  18   made here. However, she may well be able to utilize the same research and briefing before the

                                  19   arbitrator, thus expending minimal additional resources. Moreover, she has not demonstrated that

                                  20   any prejudice suffered by having to repeat her arguments would be so substantial as to meet her

                                  21   “heavy burden” of establishing waiver on this record.

                                  22          Accordingly, the Court concludes that the issue of Schwendeman’s authority to agree to

                                  23   arbitrate the PAGA claim properly is addressed to the undersigned, but that the arbitrability of the

                                  24   PAGA claim otherwise has been delegated to the arbitrator, and Health Carousel has not waived

                                  25   such delegation.

                                  26          C.      Schwendeman’s Authority to Agree to Arbitrate PAGA Claim

                                  27          Under PAGA, “an employee may seek civil penalties for Labor Code violations committed

                                  28   against her and other aggrieved employees by bringing – on behalf of the state – a representative
                                                                                          11
                                   1   action against her employer.” ZB, 8 Cal. 5th at 181 (2019) (citing Cal. Lab. Code § 2699(a)).

                                   2   Under California Labor Code § 2699(a), any provision of the California Labor Code that provides

                                   3   for assessment of a civil penalty by the Labor and Workforce Development Agency (“LWDA”)

                                   4   may, as an alternative, be enforced by means of “a civil action brought by an aggrieved employee

                                   5   on behalf of himself or herself and other current or former employees.” Cal. Lab. Code § 2699(a).

                                   6   That statute defines “aggrieved employee” as “any person who was employed by the alleged

                                   7   violator and against whom one or more of the alleged violations was committed.” Cal. Lab. Code

                                   8   § 2699(c). In bringing a representative action under PAGA, an aggrieved employee acts “as the

                                   9   proxy or agent of the state’s labor law enforcement agencies.” Arias v. Superior Court, 46 Cal.

                                  10   4th 969, 986 (2009). Civil penalties recovered under PAGA are distributed between the aggrieved

                                  11   employees (25%) and the LWDA (75%). Cal. Labor Code § 2699(i).

                                  12          Health Carousel cites Ninth Circuit authority that “an individual employee, acting as an
Northern District of California
 United States District Court




                                  13   agent for the government, can agree to pursue a PAGA claim in arbitration.” Valdez, 681 F.

                                  14   App’x at 594; see also Wulfe v. Valero Ref. Co.-Cal., 641 Fed. Appx. 758, 760 (9th Cir. 2016)

                                  15   (“The district court did not err in compelling arbitration of Wulfe’s [PAGA] claim.”). In Valdez,

                                  16   an employer appealed the district court’s order denying its motion to dismiss or compel arbitration

                                  17   of the plaintiff’s representative PAGA claim. Valdez, 681 F. App’x at 593. The district court had

                                  18   “reasoned that a PAGA claim belongs to the state, and the state has not waived the judicial forum,

                                  19   even where a private employee signs an employment contract requiring that PAGA claims be

                                  20   pursued in arbitration.” Id. at 594 (internal quotation marks omitted). The Ninth Circuit found

                                  21   that “[t]he district court’s holding on this point is incorrect,” pointing out that “Iskanian and

                                  22   Sakkab clearly contemplate that an individual employee can pursue a PAGA claim in arbitration,

                                  23   and thus that individual employees can bind the state to an arbitral forum.” Id. The Ninth Circuit

                                  24   noted that under California law, judgment in a PAGA representative action is binding not only on

                                  25   the named plaintiff but also on governmental agencies and other aggrieved employees. Id. Thus,

                                  26   the Ninth Circuit reasoned, “[e]mployees can bind government agencies because they represent

                                  27   the same legal right and interest as the government in PAGA proceedings.” Id. (internal quotation

                                  28   marks and alterations omitted).
                                                                                         12
                                   1          Schwendeman cites California appellate authority reaching the opposite conclusion. See

                                   2   Correia v. NB Baker Elec., Inc., 32 Cal. App. 5th 602, 621-22 (Cal. Ct. App. 2019). In Correia,

                                   3   the state appellate court reasoned that that “[w]ithout the state’s consent, a predispute agreement

                                   4   between an employee and an employer cannot be the basis for compelling arbitration of a

                                   5   representative PAGA claim because the state is the owner of the claim and the real party in

                                   6   interest, and the state was not a party to the arbitration agreement.” Id. at 622. The court

                                   7   suggested that the employee’s agreement to arbitrate may be enforceable once the state has

                                   8   provided the employee with implicit or explicit authority to bring the PAGA claim. Id. Before

                                   9   that time, however, the court concluded that “the employee has no authority or authorization to

                                  10   waive the state’s rights to bring the state’s claims in court.” Id.

                                  11          The Correia court acknowledged the contrary approach taken by the Ninth Circuit, but it

                                  12   found those cases to be unpersuasive. Addressing Valdez in particular, the Correia court observed
Northern District of California
 United States District Court




                                  13   that the Ninth Circuit “focused on the employee’s role as the state's proxy (with the ability to bind

                                  14   the state and other employees) to support a rule that the employee’s signature on a predispute

                                  15   arbitration agreement waives the employee’s rights to bring the state’s enforcement claims in

                                  16   court.” Correia, 32 Cal. App. 5th at 623-24. In the Correia court’s view, the Ninth Circuit’s

                                  17   reasoning is flawed, because “the plaintiff does not assume this proxy role until it is an ‘aggrieved

                                  18   employee,’” and the plaintiff is not “aggrieved” prior to a dispute arising. Correia, 32 Cal. App.

                                  19   5th at 624. In the predispute period, the Correia court opined, “he or she is signing the agreement

                                  20   solely on his or her own behalf and not on behalf of the state or any other third party.” Id. The

                                  21   court acknowledged that Sakkab assumed that PAGA claims can be arbitrated, but it gave Sakkab

                                  22   little weight based on the fact that Sakkab did not expressly consider “whether a private party can

                                  23   waive the state’s right to litigate its PAGA claims in court before any dispute has arisen.” Id.

                                  24          It is clear from the record that Schwendeman had not yet begun her first assignment when

                                  25   she signed the Agreement. Schwendeman signed the Agreement on July 6, 2017, and she began

                                  26   work the following month, in August 2017. See Dalton Decl. ¶¶ 3-4, ECF 19-1. Given this

                                  27   timeline, Schwendeman argues that under Correia she was not an aggrieved employee with

                                  28   authority to bind the state when she signed the Agreement.
                                                                                          13
                                   1          Schwendeman argues that Correia controls, because the Court must apply California law

                                   2   to determine whether a valid arbitration agreement exists. “In determining whether a valid

                                   3   arbitration agreement exists, federal courts apply ordinary state-law principles that govern the

                                   4   formation of contracts.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014)

                                   5   (internal quotation marks and citation omitted). “Federal courts sitting in diversity look to the law

                                   6   of the forum state – here, California – when making choice of law determinations.”1 Id. In

                                   7   California, absent a choice of law by the parties, a contract is interpreted under the law of the place

                                   8   of performance or, if it does not indicate the place of performance, under the law of the place of

                                   9   creation. Welles v. Turner Entm’t Co., 503 F.3d 728, 738 (9th Cir. 2007). Schwendeman’s

                                  10   employment was performed in California. See FAC ¶ 4 (“Plaintiff is a citizen of Florida who was

                                  11   employed as a non-exempt hourly employee of Health Carousel, LLC and Health Carousel Travel

                                  12   Network, LLC in Palo Alto, California from August 2017 to February 2018.”). Accordingly,
Northern District of California
 United States District Court




                                  13   California principles governing formation of contracts apply.

                                  14          This does not necessarily mean that this Court must apply Correia, however. “When

                                  15   interpreting state law, federal courts are bound by decisions of the state’s highest court.” Vestar

                                  16   Dev. II, LLC v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th Cir. 2001) (citation omitted). “In

                                  17   the absence of such a decision, a federal court must predict how the highest state court would

                                  18   decide the issue using intermediate appellate court decisions, decisions from other jurisdictions,

                                  19   statutes, treatises, and restatements as guidance.” Id. “However, where there is no convincing

                                  20   evidence that the state supreme court would decide differently, a federal court is obligated to

                                  21   follow the decisions of the state’s intermediate appellate courts.” Id.

                                  22          The California Supreme Court has not addressed whether a predispute agreement between

                                  23   an employee and an employer can be the basis for compelling arbitration of a representative

                                  24   PAGA claim. This Court therefore must predict how the California Supreme Court would resolve

                                  25   that issue. In making that prediction, the Court must follow Correia absent convincing evidence

                                  26   that the California Supreme Court would decide the issue differently. This Court finds convincing

                                  27
                                       1
                                  28     The operative FAC alleges subject matter jurisdiction based on diversity of citizenship. See FAC
                                       ¶ 2, ECF 17.
                                                                                       14
                                   1   evidence in the reasoning of the California Supreme Court’s decision in Iskanian v. CLS

                                   2   Transportation Los Angeles, LLC, 59 Cal. 4th 348, 388 (2014), and the Ninth Circuit’s decision in

                                   3   Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425 (9th Cir. 2015).

                                   4          In Iskanian, the California Supreme Court held that a predispute employment agreement to

                                   5   waive representative PAGA claims “is contrary to public policy and unenforceable as a matter of

                                   6   state law.” Iskanian, 59 Cal. 4th at 384. In reaching that conclusion, the Iskanian court observed

                                   7   that PAGA was enacted to address Labor Code violations, both by imposing civil penalties for

                                   8   such violations and by alleviating the “shortage of government resources to pursue enforcement”

                                   9   by permitting PAGA actions to be brought by individual employees. Id. at 379. The court

                                  10   emphasized that “an aggrieved employee’s action under the PAGA functions as a substitute for an

                                  11   action brought by the government itself” and it therefore “is fundamentally a law enforcement

                                  12   action.” Id. at 381 (internal quotation marks, citations, and alterations omitted). The court
Northern District of California
 United States District Court




                                  13   determined that “agreements requiring the waiver of PAGA rights would harm the state’s interests

                                  14   in enforcing the Labor Code and in receiving the proceeds of civil penalties used to deter

                                  15   violations.” Id. at 383. The Iskanian court left open the question of whether the employee’s

                                  16   representative PAGA claim would proceed in arbitration or in the court, indicating that the parties

                                  17   should address that issue on remand. Id. at 392.

                                  18          In Sakkab, the Ninth Circuit considered whether the Iskanian rule barring waivers of

                                  19   representative PAGA claims is preempted by the FAA. See Sakkab, 803 F.3d at 427. The Sakkab

                                  20   court noted that the FAA was enacted “in response to widespread judicial hostility to arbitration

                                  21   agreements.” Sakkab, 803 F.3d at 431 (internal quotation marks and citation omitted). Under the

                                  22   FAA’s “savings clause,” arbitration agreements may be invalidated by generally applicable

                                  23   contract defenses, such as fraud, duress, or unconscionability, but not by defenses that apply only

                                  24   to arbitration. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011). Moreover, even a

                                  25   state law rule that is “generally applicable” may be preempted if it conflicts with the FAA’s

                                  26   objectives. Id. at 343. The Ninth Circuit concluded that the Iskanian rule is ‘generally applicable’

                                  27   because it “bars any waiver of PAGA claims, regardless of whether the waiver appears in an

                                  28   arbitration agreement or a non-arbitration agreement.” Sakkab, 803 F.3d at 432.
                                                                                          15
                                   1          The Sakkab court also concluded that the Iskanian rule does not conflict with the FAA’s

                                   2   objectives, because “[t]he Iskanian rule prohibiting waiver of representative PAGA claims does

                                   3   not diminish parties’ freedom to select informal arbitration procedures.” Sakkab, 803 F.3d at 436.

                                   4   The Ninth Circuit engaged in an extensive discussion regarding the issues attendant on arbitration

                                   5   of a representative PAGA claim, which the court characterized as “a statutory action for penalties

                                   6   brought as a proxy for the state.” Id. at 435-39. The court found that those issues did not provide

                                   7   a basis for finding that arbitration is not a workable means for resolving PAGA claims. Id. The

                                   8   Ninth Circuit summarized its ruling as follows: “In sum, the Iskanian rule does not conflict with

                                   9   the FAA, because it leaves parties free to adopt the kinds of informal procedures normally

                                  10   available in arbitration. It only prohibits them from opting out of the central feature of the

                                  11   PAGA’s private enforcement scheme – the right to act as a private attorney general to recover the

                                  12   full measure of penalties the state could recover.” Id. at 439.
Northern District of California
 United States District Court




                                  13          Nothing in Sakkab suggests that an employee’s predispute agreement to arbitrate a PAGA

                                  14   claim is not binding. Indeed, the entire basis of Sakkab’s determination that Iskanian does not run

                                  15   afoul of the FAA would be eviscerated by such a ruling. Arbitration agreements such as the one at

                                  16   issue here commonly are executed at the start of employment, before any dispute has arisen and

                                  17   thus before the employee is “aggrieved” under the reasoning of Correia. Application of Correia

                                  18   thus would exempt most, if not all, PAGA claims from arbitration in the employment context.

                                  19   This Court is not persuaded that the California Supreme Court would adopt Correia under these

                                  20   circumstances, when doing so would call into question the validity of the Iskanian rule.

                                  21          This Court therefore concludes, consistent with the Ninth Circuit’s rulings in Valdez and

                                  22   Wulfe, that Schwendeman had authority to agree to arbitration of the PAGA claim. Whether the

                                  23   PAGA claim falls within the scope of the arbitration agreement is a question for the arbitrator, for

                                  24   the reasons discussed above.

                                  25          D.      Dismissal versus Stay Pending Arbitration

                                  26          Health Carousel asks the Court to compel arbitration of the PAGA claim and dismiss this

                                  27   action. Because it is yet to be decided whether the PAGA claim is arbitrable under the terms of

                                  28   the Agreement, however, the Court finds it more appropriate to stay the action pending arbitration.
                                                                                         16
                                   1   The Clerk shall administratively close the action during the pendency of the arbitration. If it is

                                   2   determined by the arbitrator that the PAGA claim is not subject to arbitration, Schwendeman may

                                   3   file a request to reopen the action and lift the stay, and the Court will do so immediately.

                                   4    IV.   ORDER

                                   5          (1)     The motion to compel arbitration is GRANTED. As discussed herein, the

                                   6                  arbitrability of the PAGA claim shall be decided by the arbitrator.

                                   7          (2)     The action is STAYED pending arbitration. The Clerk shall administratively close

                                   8                  the action. If the arbitrator determines that the PAGA claim is not subject to

                                   9                  arbitration, Schwendeman may file a request to reopen the action and lift the stay.

                                  10

                                  11   Dated: November 20, 2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        BETH LABSON FREEMAN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         17
